Title: To James Madison from John Graham, 31 October 1805 (Abstract)
From: Graham, John
To: Madison, James


          § From John Graham. 31 October 1805, New Orleans. “I had the Honor to forward to you by the last mail a copy of the official Journal of the Governor of this Territory from the 22d Jany to the 1st of July last, as it stands on Record in this office. Both the Governor & myself wish to know whether you consider this the proper kind of Journal to be kept in the Secretarys Office, under the Ordinance of 1787. That Ordinance speaking of the Secretary says that ’it shall be his Duty to keep and preserve the Acts & Laws passed by the Legislature, and the Public Records of the District, and the proceedings of the Governor in his Executive Department; and transmit authentic Copies of such Acts & proceedings every Six months to the Secretary of Congress.’ I have no difficulty in understanding that I am to transmit copies of the acts of the Legislature and of the proceedings of the Governor in his Executive Department; but I am somewhat at a loss to know, what are to be considered as his proceedings in his Executive Department and therefore beg leave to ask for Instructions on that Subject. I do this not only with the approbation, but by the advice of Governor Claiborne, who is not less anxious than myself, that the Journal of his proceedings should be kept in the manner, the President deems most proper.
          “From the Ordinance it would seem that the Records of the Territory were considered as something different from either the Acts of the Legislature, or the proceeding of the Governor in his Executive Department: am I to take charge of the Land Papers? or would they more properly remain with the Register who now has them In making these enquiries I am actuated solely by a wish faithfully to discharge the Trust reposed in me & I flatter myself that my Motive will induce you to pardon me for the trouble I now give you.”
        